Citation Nr: 1616784	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to an initial compensable rating for muscular headaches.

5.  Entitlement to an initial compensable rating for residuals of a coccyx fracture.  

6.  Entitlement to an initial rating in excess of 10 percent for chronic left ankle sprain.

7.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella with mild degenerative arthritis.  

8.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.  

9.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.  

10.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1976 to September 1978, from June 1981 to September 1983, and from May 1984 to October 1987.  He had active duty in the Army from February 1992 to October 1999.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in North Little Rock, Arkansas, currently has jurisdiction of the claims.

The December 2009 rating decision denied service connection for type II diabetes mellitus and hypertension; confirmed and continued a prior denial of service connection for a left shoulder disorder; and declined to reopen a claim for service connection for a back disorder.  Following the issuance of this rating decision, additional service treatment records were received.  The service treatment records had not been of record when the last final decision that denied service connection for disorders of the back and left shoulder was issued in July 2007.  The RO subsequently reopened both claims on this basis in the November 2011 statement of the case.  VA regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156 (c)(1) (2015).  Given the foregoing, the Board will adjudicate the claims for service connection for disorders of the back and left shoulder as original claims rather than as claims to reopen.  

The December 2009 rating decision granted service connection for muscular headaches, chronic left ankle sprain, residuals of a coccyx fracture, left knee chondromalacia patella with mild degenerative arthritis, right knee chondromalacia patella, and bilateral plantar fasciitis.  Noncompensable ratings were assigned for the first three disabilities and 10 percent ratings were assigned for the remaining disabilities, all effective August 26, 2009.  In a November 2011 rating decision, the RO determined that the effective date for the grants of service connection should be amended to January 4, 2007.  It also determined that the left ankle disability should be increased to 10 percent and that separate 10 percent evaluations were warranted for plantar fasciitis affecting the left and right feet, all also effective January 4, 2007.  

The Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2012.  A transcript is of record.  In correspondence dated in November 2015, the Veteran was notified that the VLJ who conducted his February 2012 Travel Board hearing was unavailable to decide his claim; however, in correspondence dated in December 2015, the Veteran indicated that he did not wish to appear at another Board hearing.  

These issues were previously before the Board in May 2014, at which time the Board remanded the case for additional development.  Specifically, the Board's May 2014 Remand directed the RO to obtain additional VA treatment records and to provide the Veteran with additional VA examinations with respect to his claims.  The Board observes that additional VA treatment records were obtained in June 2014 and October 2014, and that the Veteran was provided with multiple VA examinations in July 2014.  As such, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence of record that the Veteran's current hypertension was incurred in service, developed within a presumptive period, or that it is otherwise etiologically related to service.  

2.  There is no probative evidence of record that the Veteran's current diabetes mellitus, type II, was incurred in service, developed within a presumptive period, or that it is otherwise etiologically related to service.  

3.  The Veteran's muscle headaches are not manifested by characteristic prostrating attacks averaging once every two months.  

4.  The Veteran's residuals of a coccyx fracture are manifested by complaints of pain and discomfort in the coccyx, with no effect on range of motion of the lumbar spine.

5.  The Veteran's chronic left ankle sprain is manifested by moderate limitation of motion.

6.  The Veteran's left knee chondromalacia patella with mild degenerative arthritis is manifested by range of motion limited to 90 degrees of flexion and 30 degrees of extension, considering loss of function due to painful movement.

7.  The Veteran's right knee chondromalacia patella is manifested by range of motion limited to 90 degrees of flexion and 25 degrees of extension, considering loss of function due to painful movement.

8.  The Veteran's left foot plantar fasciitis is manifested by pain and tenderness on use of the feet, despite the use of orthotics and other treatment, and most nearly approximates a moderate level of disability.  

9.  The Veteran's right foot plantar fasciitis is manifested by pain and tenderness on use of the feet, despite the use of orthotics and other treatment, and most nearly approximates a moderate level of disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for a compensable initial rating for muscle headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for an initial rating of 10 percent, but no greater, for service-connected residuals of coccyx fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.7, 4.71a, Diagnostic Codes 5299-5298 (2015).

5.  The criteria for an initial rating in excess of 10 percent for the Veteran's chronic left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

6.  The criteria for an initial rating of 40 percent, but no greater, for left knee chondromalacia patella with mild degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2015).

7.  The criteria for an initial rating of 30 percent, but no greater, for right knee chondromalacia patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5261 (2015).

8.  The criteria for an initial rating in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5020, 5284 (2015).  

9.  The criteria for an initial rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5020, 5284 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in January 2007, March 2007, and May 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's available service records, VA medical records, and lay statements are of record.  The Veteran was most recently provided VA examinations with respect to all of his claims in July 2014.  With respect to the claims decided herein, these examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and reported findings pertinent for consideration under the applicable schedular rating criteria.  As such, the Board finds that the July 2014 VA examination reports are adequate with respect to the claims decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before a VLJ in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to identify whether the Veteran had symptoms meeting the criteria for a higher ratings.  They also asked questions to draw out the current state of the Veteran's disabilities, such as his treatment history, and day-to-day functioning.  In addition, they inquired as to the symptoms and histories of the disabilities for which he sought entitlement to service connection.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claims has been identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims on appeal.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  

II.  Service Connection for Hypertension and Diabetes Mellitus, Type II

The Veteran seeks entitlement to service connection for hypertension and diabetes mellitus, type II.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, where a Veteran has served 90 days or more, specifically enumerated disorders, including hypertension and diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board acknowledges that the Veteran has current diagnoses of hypertension and diabetes mellitus, type II.

During the September 2010 VA hypertension examination, the examiner noted that many of the blood pressure readings on the service treatment records presented by the Veteran appeared to have been overwritten and the validity of the records were questioned by the examiner.  As a result, the examiner declined to provide an opinion regarding the etiology of the Veteran's hypertension.  

In its May 2014 decision, the Board reviewed the Veteran's service treatment records.  It noted that records from the Veteran's service in the Air Force were obtained by VA, but that VA was unsuccessful in obtaining records related to his subsequent service in the Army from February 1992 to October 1999.  Rather, the Veteran himself provided copies of the Army records.  Upon review of the Veteran's complete service treatment records, the Board noted the concerns raised by the September 2010 VA examiner that many of the blood pressure readings appeared to have been altered in some fashion and agreed with the examiner's finding.  The Board also determined that the findings of sugar on urinalysis also appeared to have been altered from negative to positive.  See, e.g., December 1987 and August 1995 reports of medical examination.  In fact, the December 1987 report of medical examination obtained by VA with the Veteran's original records noted that sugar on urinalysis was negative, but the copy provided by the Veteran had negative scratched out and "pos" written next to it.  

Given that the Board could not confirm that the August 1995 finding of sugar on urinalysis was definitely falsified, and given that it also found several in-service blood pressure readings that were definitively not altered, it remanded these issues in order to schedule the Veteran for additional examinations to determine the probable etiology of his hypertension and diabetes mellitus, type II.  

Pursuant to the Board's May 2014 Remand instructions, the Veteran was provided with additional VA examinations in July 2014.  The report of the July 2014 VA hypertension examination confirmed the Veteran's current diagnosis of hypertension.  The examiner acknowledged the Veteran's allegation that he had hypertension while in the service, but that he was not started on hypertension medication until 2008.  However, the examiner opined that it was less likely as not that the Veteran's hypertension was related to his period of service, and concluded that it was more likely essential hypertension.  The examiner explained that the previous VA examination from September 2010 was reviewed and that he agreed with its findings.  The examiner reviewed the blood pressure readings that were not altered, and noted that these unaltered readings combined did not confirm a diagnosis of hypertension while in the service, nor was there any evidence suggesting that the Veteran's current hypertension was related to any in-service disease, event, or injury.  The examiner also emphasized that the record was silent for symptoms of hypertension within one year after the Veteran's military discharge.

With respect to the issue of service connection for diabetes, a July 2014 VA diabetes mellitus examination report confirmed that the Veteran had a current diagnosis of diabetes mellitus, type II, with associated erectile dysfunction.  However, the examiner opined that it was less likely as not that the Veteran's diabetes was related to his period of service.  The examiner explained that the Veteran's service treatment records were reviewed and noted that a physical dated August 23, 1995, had a negative urine glucose finding lined out and replaced with "POS"; however, the examiner noted that it was customary to date and initial such a change.  No such dating and initialing of the alteration was done here, which led the July 2014 VA examiner to invalidate that finding, especially in light of the fact that a laboratory report document listed the urine glucose to be negative on that same date.  Therefore, the examiner concluded that diabetes was not found in the service treatment records nor within one year after the Veteran's discharge from service.

The medical evidence of record reflects that the Veteran currently suffers from hypertension and diabetes mellitus.  Nevertheless, the Veteran has not presented credible evidence to show that these disabilities are related to service or that they manifested to a compensable degree within a year of discharge from service.

For the reasons discussed above, the Board finds that the documents submitted by the Veteran clearly have been altered and do not constitute competent or credible evidence in support of the claims.  In light of the finding that the Veteran has submitted falsified or altered documents in support of his claim, the Board also finds that any statements of the claimant offered in support of the claims of service connection lack credibility and are afforded no probative value.  The determination of whether a claimant knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible . . . because of possible bias, conflicting statements, etc.  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Veteran's claims of entitlement service connection for hypertension and diabetes mellitus remain unsubstantiated. 

Relying on the service records supplied by the National Personal Records Center, through official channels, as well as the opinion of VA examiners who have reviewed the body of evidence in its entirety, the Board finds that the preponderance of the probative evidence weighs against the Veteran's claim that hypertension and diabetes mellitus manifested during service, as a result of service, or that either disability manifested within a year of separation from service.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claims and service connection for hypertension and diabetes mellitus are not warranted on either a direct or presumptive basis. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims of entitlement to service connection for hypertension and diabetes mellitus, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2015).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Muscular Headaches

The Veteran seeks a higher initial rating for his service-connected muscular headaches, which are currently evaluated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is warranted for less frequent attacks.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once every 2 months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

The Veteran was provided with a VA examination in October 2009, at which time he was diagnosed as having muscular headaches as opposed to migraine headaches.  Subjectively, the Veteran reported experiencing a severe headache every other day in the frontal aspect lasting 45 minutes.  He denied nausea or vomiting, but endorsed photophobia.  The Veteran reported feeling that he had an aura as well slight pain, and that the headaches were precipitated by stress.  The Veteran indicated that the headaches caused fatigue and that he missed work 3 times in the past 12 months due to headaches, although he had not been hospitalized or treated by a neurologist for them.  He reported that the headaches were incapacitating and prostrating about 3 times per year.  The Veteran denied any other neurological symptoms associated with the headaches.  They did not affect his eyes, and he treated them with Motrin. The examiner concluded that the Veteran's current headaches were consistent with a muscular headache, and that the Veteran experienced similar headaches while in the service.

The Veteran was provided with another VA examination in July 2014, at which time he was diagnosed as having "migraine including migraine variants."  Subjectively, the Veteran reported that his headaches were currently manifested by frontal throbbing pain 3 to 4 times per week, and treated by going into a dark room for 30 to 40 minutes.  He indicated that he missed work as a minister two times in the past year due to these headaches.  He did not take any medication for his headaches.  He further reported experiencing nausea, sensitivity to light, and sensitivity to sound associated with his headaches.  However, the Veteran did not experience characteristic prostrating attacks of migraine or non-migraine headache pain.  

Based on the foregoing evidence, the record does show frequent headaches; however, the record does not show any evidence of prostrating, or incapacitating attacks occurring monthly, or any severe economic inadaptability only as a result of the Veteran's migraine headaches.  To warrant a compensable rating for headaches under Diagnostic Code 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  In this case, although the Veteran has reported headaches occurring 3 to 4 times per week, these headaches have not been prostrating.  Since there is no evidence of prostrating attacks averaging once every two months, a higher compensable rating for migraine headaches is not warranted.  Here, the Veteran has presented competent and credible evidence regarding the frequency and severity of his headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Veteran was able to manage to work (missing only work on only 2 to 3 occasions in one year) despite experiencing headaches 3 to 4 times per week, the Board finds that his headaches are not prostrating in nature as required for a compensable rating under Diagnostic Code 8100.  Thus, a compensable initial rating for migraine headaches is not warranted.

Residuals of a Coccyx Fracture

The Veteran also seeks a higher initial rating for his service-connected residuals of a coccyx fracture, which are currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5298.  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that an unlisted coccyx condition, under Diagnostic Code 5299, was the service-connected disability, and removal of the coccyx with painful residuals, under Diagnostic Code 5298, was a residual condition.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under the general rating formula for disabilities of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).
A noncompensable evaluation is assigned for partial or complete removal of the coccyx, without painful residuals, and a maximum 10 percent evaluation is assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2015).

The Veteran was provided with a VA examination in October 2009, at which time he was diagnosed as having residuals of a coccyx fracture.  Subjectively, the Veteran reported daily discomfort which he treated with Motrin.  The Veteran denied any bowel or bladder incontinence, foot drop, or saddle anesthesia.  The Veteran did not wear a back brace, and the residuals did not affect his gait or walk.  The Veteran denied any instability, subluxation, dislocation,  radicular symptoms, incapacitating episodes in the past 12 months, fatigability, and/or ankylosing.  The Veteran further reported that he did not experience flare-ups or any work restrictions as a pastor.  Objective examination revealed forward flexion to 45 degrees; extension to 15 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 30 degrees, bilaterally.  There was tenderness in the coccyx lower vertebral column area throughout the range of motion exercises; however, there was no gross misalignment or step-off on the vertebral column.  X-rays revealed an old healed coccyx fracture.  Degenerative joint disease was not found.  

The Veteran was again provided with a VA examination in July 2014, at which time he was diagnosed as having residuals of a fracture of the coccyx (the Veteran was also diagnosed as having mild degenerative changes of the lumbar spine, which is addressed in the Remand section below).  Subjectively, the Veteran reported pain with standing for 10 minutes or sitting for 1 hour.  He indicated that this pain was localized to the coccyx without radiation or bowel or bladder dysfunction.  Upon objective examination, range of motion testing was completed, but the examiner emphasized that the range of motion of the back was not connected to his service-connected coccyx condition.  X-rays revealed a slight bony irregularity at the sacrococcygeal junction which was suggestive of an old fracture at that site which has healed.  The examiner noted that this was unchanged in appearance when compared to prior X-ray of October 2009, and that no acute fracture was demonstrated.  Finally, the examiner reiterated that, "The only residual to his coccyx fracture is discomfort."

In his lay statements and testimony, the Veteran has requested a 10 percent rating for this disability because long trips and long sitting are very uncomfortable and painful.  

The RO has assigned a noncompensable rating under Diagnostic Codes 5299-5298, as the disability is considered analogous to removal of the coccyx with painful residuals.  A maximum schedular 10 percent rating is warranted for partial or complete removal of the coccyx with painful residuals under Diagnostic Code 5298.  As the Veteran has a disability of the coccyx with residual pain, the Board finds that a 10 percent rating is warranted.  However, a higher rating of 20 percent is not warranted for the disability under the general formula for disabilities of the spine because the Veteran's coccyx pain does not result in loss of flexion to 60 degrees or less.  Rather, as the VA examiners have indicated, the Veteran's residuals of coccyx fracture resulted only in discomfort.  

A rating in excess of 10 percent is also not warranted for this disability under DeLuca because there was no additional functional impairment on repetitive motion due to residuals of the coccyx fracture.

Chronic Left Ankle Sprain

The Veteran also seeks entitlement to an initial rating in excess of 10 percent for chronic left ankle sprain, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5271 (2015), a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

The Board observes that the words "moderate" and "marked," as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II (2015). 

The Veteran was provided with a VA examination in October 2009, at which time he was diagnosed as having chronic left ankle sprain.  Subjectively, the Veteran reported daily pain in his left ankle with flare-ups precipitated by walking too much or standing too long.  These flare-ups lasted approximately one hour if he took Motrin.  Although the Veteran reported that his ankle pain was associated with swelling and a popping sound, he denied any subluxation, instability, or dislocation.  The Veteran reported wearing an ankle brace occasionally, but denied being incapacitated at any time during the prior 12 months due to his ankle condition.  He
reported no work limitations due to his ankle.  Upon objective examination, the left ankle exhibited normal appearance with no swelling.  There was minimal tenderness on the anterior aspect of the left ankle.  Range of motion testing revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 10 degrees.  There was no abnormal valgus or varus angulation.  Achilles tendon insertion was normal, and there was tenderness anteriorly throughout the range of motion exercises.  

The Veteran was provided with another VA ankle examination in July 2014, at which time he was diagnosed as having left ankle sprain.  Subjectively, the
Veteran reported increasing anterior ankle discomfort after standing 30 minutes or
walking 100 yards, as well as occasional ankle swelling.  The Veteran further reported flare-ups of aching pain (without additional loss of range of motion) precipitated by walking in excess of 100 yards or changes in the weather.  Range of motion testing revealed plantar flexion limited to 40 degrees (with painful motion at 40 degrees), and plantar dorsiflexion limited to 20 degrees (with painful motion at 20 degrees).  The Veteran was able to perform repetitive-use testing with 3 repetitions, which did not result in additional loss in range of motion.  However, he exhibited functional impairment in the form of less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing in the left ankle following repetitive use.  Muscle strength testing was within normal limits, and there was no evidence of laxity or ankylosis.  The examiner indicated that neither pain, weakness, fatigability, nor incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.

In his lay statements and testimony, the Veteran indicated that the pain in his left ankle was getting so bad that it was hard to stand and that he wore an ankle brace.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent.

The Veteran's left ankle impairment manifested in daily left ankle pain and limitation of motion.  Specifically, the VA examination report noted that the Veteran had plantar flexion, at worst and accounting for painful motion, to 40 degrees and dorsiflexion to 20 degrees.  The Board finds that these symptoms and ranges of motion findings do not more nearly approximate marked limitation of motion.  Specifically, plantar flexion showed no more than a 5 degree reduction in range of motion and dorsiflexion showed no reduction in range of motion.  A rating in excess of 10 percent is also not warranted for this disability under DeLuca because there was no decrease in the range of motion following repetitive motion, and neither pain, weakness, fatigability, nor incoordination limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.

Additionally, there is no evidence of ankle ankylosis (Diagnostic Code 5270), ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272), malunion of Os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Left and Right Knee Chondromalacia

The Veteran also seeks entitlement to ratings in excess of 10 percent for his service-connected left knee chondromalacia patella with mild degenerative arthritis and right knee chondromalacia patella, which have been rated under Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Bursitis, Diagnostic Code 5019, is rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Here, the Veteran was provided with a VA examination in October 2009, at which time he was diagnosed as having left knee chondromalacia patella with mild degenerative arthritis as well as right knee chondromalacia patella.  Subjectively, the Veteran reported swelling of his bilateral knees upon walking as well as chronic pain (more so in his left knee than his right knee).  He reported wearing a left knee brace daily, although he denied any locking, subluxation, instability, or dislocations in either knee.  The Veteran also denied being totally incapacitated at any time during in the prior 12 months due his knee conditions.  Upon objective examination, both knees exhibited normal appearance, with no effusion and no redness.  However, there was tenderness around the patellar area.  Lachman testing, collateral ligament testing, and McMurray testing were negative, bilaterally; however, patellar compression testing was positive, bilaterally.  Range of motion testing revealed flexion to 130 degrees and extension to zero degrees, bilaterally, with no laxity or crepitus.  X-rays revealed no evidence of fracture or dislocation; however, there were mild patellar and tibial spine hypertrophic spurs present, as well as tendon calcification of the patella in the left knee.  

The Veteran was again provided with a VA examination in September 2010, at which time he was diagnosed as having chondromalacia patella syndrome of the bilateral knees with degenerative joint disease.  Subjectively, he reported chronic bilateral knee pain with daily flare ups precipitated by standing and climbing, which he treated with over-the-counter Aleve.  The Veteran further reported daily stiffness, loss of motion of the knees, and intermittent bilateral swelling (left greater than the right) intermittently.  The Veteran indicated that his right knee occasionally locked while his left knee occasionally gave way.  He additionally reported that there was weakness of the left knee during flare-ups with occasional instability of the left knee.  The Veteran indicated that he had not been incapacitated in the prior 12 months due to his knees.   He reported daily use of a brace on his left knee, and intermittent use of a cane during flare-ups.  

Upon objective examination, the Veteran walked with a normal gait.  Both knees exhibited a normal appearance without redness, swelling, heat, or tenderness.  The ligaments were tight bilaterally to stress testing in all directions, without evidence of ligament laxity in either knee.  Right knee range of motion testing revealed flexion to 120 degrees (with pain at 90 degrees) and extension to 25 degrees (with pain at 25 degrees).  Left knee range of motion testing revealed flexion to 120 degrees (with pain at 90 degrees) and extension to 30 degrees.  Patellar tract was normal with mild crepitus, bilaterally.  There was no appreciable laxity noted with stress testing in each patella, and no additional weakness, fatigability, incoordination, additional restricted range of motion, or functional
impairment following repetitive stress testing.  Magnetic resonance imaging (MRI)
of the left knee showed lateral meniscus tear with mild-to-moderate medial degenerative joint disease changes, while MRI of the right knee showed mild-to-moderate cartilaginous degenerative changes in the medial and lateral compartments.  

The Veteran was provided with his most recent examination in July 2014, at which time he was diagnosed as having chondromalacia patella with degenerative joint disease of the bilateral knees.  Subjectively, the Veteran reported that he could stand for 15 to 20 minutes and walk 100 yards.  He reported daily "locking" of the left knee, but denied any impairment of the tibia and fibula.  Upon objective examination, range of motion testing revealed right knee flexion to 130 degrees (with painful motion at 130 degrees) and right knee extension to zero degrees (with no evidence of painful motion.  Range of motion testing revealed left knee flexion to 110 degrees (with painful motion at 110 degrees) and left knee extension to zero degrees (with no evidence of painful motion).  These ranges of motion remained unchanged following 3 repetitions; however additional functional impairment was noted in the form of less movement than normal and pain on movement.  Muscle strength and joint stability testing were within normal limits.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran exhibited a meniscal tear in his left knee, but never underwent a meniscectomy.  X-rays revealed arthritis in both knees.  However, the examiner noted that at this time neither pain, weakness fatigability, nor incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  

The above evidence demonstrates that the Veteran's left knee range of motion, at worst and with consideration of painful movement, has been limited to 90 degrees of flexion and 30 degrees of extension.  His right knee range of motion, at worst and with consideration of painful movement, has been limited to 90 degrees of flexion and 25 degrees of extension.  While the ranges of motion of his left and right knee flexion is not limited enough to warrant compensable ratings under Diagnostic Code 5260, the ranges of motion of his left and right knee extension are both sufficiently limited to warrant ratings in excess of 10 percent under Diagnostic Code 5261.  Specifically, the limitation of his left knee extension to 30 degrees warrants a 40 percent rating under Diagnostic Code 5261, while the limitation of his right knee extension to 25 degrees warrants a 30 percent rating under Diagnostic Code 5261.  

However, a rating in excess of 40 percent for the left knee and a rating in excess of 30 percent for the right knee are not warranted for either flexion or extension of either knee under the schedular criteria for limitation of motion.  Additionally, because there is no objective evidence of ankylosis, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the range of motion findings considered here already account for functional loss due to painful movement.  As such, ratings in excess of 40 percent for the left knee and in excess of 30 percent for the right knee are not warranted under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

Left and Right Foot Plantar Fasciitis

The Veteran also seeks entitlement to ratings in excess of 10 percent for his service-connected plantar fasciitis of the left and right feet, which are rated under Diagnostic Code 5099-5020.  See 38 C.F.R. § 4.71a (2015).  As discussed above, ratings by analogy are created by selecting the first two digits from that part of the schedule most closely identifying the part of the body involved, and the last two digits 99, indicating an unlisted condition.  38 C.F.R. § 4.27 (2014).  Further, hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  Id.  Therefore, Diagnostic Code 5099-5020 indicates an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  

Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.  

Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with X-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board also notes that Diagnostic Codes 5276-5283 regarding other disabilities of the foot are inapplicable here as VA examination results reviewed herein do not show that the Veteran has any of the listed conditions; thus they do not provide an avenue for a higher disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  However, the Board has also considered whether it would be appropriate to assign a higher rating under Diagnostic Code 5284, a general rating criteria for "other foot injuries."  See 38 C.F.R. § 4.71a, DC 5284.  The Board finds that Diagnostic Code 5284 is the most appropriate code to use as it more precisely contemplates the anatomical location, symptomatology, and functions that are affected in the Veteran's specific case.  Therefore, the Board finds that the current 10 percent rating for plantar fasciitis of the left and right feet is most accurately assigned under the provisions of Diagnostic Code 5284, rather than the more general Diagnostic Code 5020.  Under Diagnostic Code 5284, a 10 percent disability rating is provided for a "moderate" foot injury.  A 20 percent disability rating is provided for a "moderately severe" foot injury.  A 30 percent disability rating is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a.  The words "moderate" "moderately severe," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran was provided with a VA examination in October 2009, at which time he was diagnosed as having plantar fasciitis of the left and right feet.  Subjectively, the Veteran reported experiencing bilateral foot pain but denied any weakness or fatigability.  He wore inserts and gel foam heel pads without significant relief.   The Veteran indicated that precipitating factors were excessive walking and standing while alleviating factors were taking Motrin and resting.  The Veteran denied any flat foot abnormality, abnormal weightbearing areas, or Achilles tendon problems.  Upon objective examination, both feet exhibited normal appearance with no swelling.  However, there was tenderness in the heel and the plantar aspect of the foot to the mid foot, bilaterally.  Range of motion of the great toe was normal, with flexion to 45 degrees and extension to 70 degrees, bilaterally.  Ranges of motion of the other toes appeared normal and the bilateral arches were normal.  There was no flat foot abnormality, no abnormal weightbearing noticed on either foot, and Achilles tendon alignment was normal on both feet.  

The Veteran was provided with another VA examination in July 2014, at which time he was diagnosed as having bilateral plantar fasciitis.  Subjectively, the Veteran reported daily pain in the plantar surface that was "tearing and sharp" in nature.  This pain was precipitated by standing for 15 to 20 minutes or walking 100
yards.  He denied any swelling or flare-ups.  He indicated that he wore inserts with all footwear except tennis shoes.  Upon objective examination, the examiner described the severity of the Veteran's plantar fasciitis as "mild" in the right foot and as "moderate" in the left foot.  The examiner indicated that the foot condition chronically compromised the Veteran's weight bearing.  However, the pain did not contribute to functional loss.  Significantly, there was no pain, weakness, fatigability, incoordination, or other functional loss that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  X-rays revealed mild degenerative changes at the first metatarsophalangeal joint in both feet, as well as possible mild bunion formation of the head of the first
metatarsal and very slight calcaneal spurring in the right foot.  

Based on the above, the Board determines that the manifestations of the Veteran's service-connected left and right foot plantar fasciitis do not meet the criteria for a rating in excess of 10 percent.  The Veteran's foot disabilities during that period were manifested by mild-to-moderate discomfort and tenderness and pain (in the absence of swelling or flare-ups), with X-ray evidence of mild degenerative changes at the first metatarsophalangeal joint in both feet.  The Board determines that this range of manifestations constitutes no greater than a moderate disability, which is contemplated by the 10 percent ratings currently assigned.  See 38 C.F.R. § 4.71a, DC 5284.  The Board notes that the Veteran would also not be entitled to ratings in excess of 10 percent under Diagnostic Codes 5003 or 5020, as there is no evidence of occasional incapacitating episodes due to his plantar fasciitis alone.  

Consequently, ratings in excess of 10 percent for the Veteran's service-connected plantar fasciitis of the left and right feet are denied.  




IV.  Extraschedular Evaluation
	
An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of each of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's residuals of coccyx fracture, left ankle sprain, and knee disabilities are evaluated by rating criteria contemplating limited motion and ankylosis of the respective joint, as well as any additional functional loss, including painful motion, weakness, excess fatigability, incoordination, and instability.  He does not have symptoms associated with these disabilities that have been unaccounted for by the current schedular ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.

The Veteran's bilateral plantar fasciitis symptoms of pain on use with prolonged standing or walking are adequately contemplated by the Rating Schedule.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5284.  The rating criteria for Diagnostic Code 5284 broadly rate the Veteran's symptoms as "moderate," "moderately severe," or "severe."  All of the Veteran's foot-related complaints have been taken into account in assigning the rating under these broadly defined, catch-all provisions of Diagnostic Code 5284.

The Veteran's muscle headaches are evaluated by rating criteria contemplating the frequency and severity of the headache attacks and any severe economic inadaptability caused by this disability.  He does not show other unusual symptoms associated with this disability are that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, however, the Veteran has indicated on several occasions that he only misses work as a minister/pastor due to his service-connected disabilities a few days each year.  Therefore, the evidence does not demonstrate that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to a compensable initial rating for muscle headaches is denied.

Entitlement to an initial rating of 10 percent, but no greater, for residuals of a coccyx fracture is granted.

Entitlement to an initial rating in excess of 10 percent for chronic left ankle sprain is denied.

Entitlement to an initial rating of 40 percent, but no greater, for left knee chondromalacia patella with mild degenerative arthritis is granted.

Entitlement to an initial rating of 30 percent, but no greater, for right knee chondromalacia patella is granted.

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis is denied.

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis is denied.









REMAND

The Veteran seeks entitlement to service connection for a back disorder.  Unfortunately, the Board finds that additional development must be completed before this issue can be adjudicated.

In its May 2014 decision, the Board remanded this issue so that the Veteran could be provided with a VA examination to obtain an opinion as to the likelihood that any current back disorder had its onset during active service or was related to any in-service disease, event, or injury.  

Pursuant to the Board's Remand instructions, the Veteran was provided with a VA examination in July 2014, at which time he was diagnosed as having mild degenerative changes of the lumbar spine with mild disc space narrowing.  However, the examiner opined that the Veteran's current back condition was less likely as not due to his service because his service treatment records were silent for a chronic back condition, as were his treatment records for over a year after discharge.  Additionally, the examiner opined that the Veteran's current back condition was less likely as not secondary to his service-connected coccyx residuals because the coccyx is a fixed bone, and that he could find no other service-related disease, event, or injury related to his current back condition.  Rather, the examiner opined that the Veteran had mild degenerative changes of the lumbar spine which were more likely due to normal wear and tear.

However, the July 2014 examiner only stated that the Veteran's back disability was not caused by or a result of his service-connected coccyx residuals.  The opinion did not address whether the disability of the low back has been aggravated, or made worse beyond its natural progression, as a result of the service-connected coccyx residuals or any other service-connected disability, to include his bilateral knee disabilities.  Thus, the opinions of record are not adequate for rating purpose, and the appeal must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who provided the July 2014 VA back conditions opinion and obtain an additional opinion as to the probable etiology of the Veteran's low back disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current degenerative changes of the lumbar spine were aggravated by his service-connected residuals of a coccyx fracture or any other service-connected disability, to include his bilateral knee disabilities.
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered. 

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

2. When the above development has been completed, readjudicate the remaining issue on appeal with consideration of all relevant evidence in the file.  If any benefit sought on appeal remains denied, then issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


